ORDER
PER CURIAM.
Anthony Genovese (Genovese) appeals from the judgment upon his conviction by a jury of forcible rape, Section 566.030, RSMo 1994, burglary in the first degree, Section 569.160, RSMo 1994, and robbery in the first degree, Section 569.020, RSMo 1994, for which he was sentenced to consecutive sentences of life imprisonment for the forcible rape, ten years’ imprisonment for burglary, and twenty years’ imprisonment for the robbery. Genovese claims the trial court erred in allowing duplicative hearsay testimony which improperly bolstered the victim’s testimony. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcript. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).